DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 12/10/2019 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/10/2019, as modified by the preliminary amendment also filed on 12/10/2019.  Claims 1-10, 13-21, and 23 are now pending in the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 9, 13-16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements to facilitate communications with packet data networks and applications (Release 15),” Technical Specification 23.682, V15.1.0, 3GPP, June 2017 (as cited on Applicants IDS, hereinafter 3GPP) in view of Eriksson et al. (U.S. Patent Application Publication No. 2014/0119260 A1) (hereinafter Eriksson).

Regarding claim 1, 3GPP discloses a method of operation of a network node to provide non-Internet Protocol, IP, data delivery for a wireless communication system (Figure 5.13.3-1 
receiving, from an exposure function that exposes a core network to an application server, a non-IP data delivery request comprising data from the application server to be delivered to a wireless device via a non-IP data delivery procedure (Figure 5.13.3-1 and section 5.13.3, pages 93 and 95, steps 1 and 3, disclose if SCS/AS has already activated the NIDD service for a given UE, and has downlink non-IP data to send to the UE, the SCS/AS sends a MT NIDD Submit Request (External Identifier or MSISDN, TTRI, TLTRI, non-IP data, Reliable Data Service Configuration, Maximum Latency, Priority, PDN Connection Establishment Option) message to the SCEF.  If an SCEF EPS bearer context corresponding to the External Identifier or MSISDN included in step 1 is found, then the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN); and
making a determination as to whether to deliver the data to the wireless device via the non-IP data delivery procedure based on a power source status of the wireless device (Figure 5.13.3-1 and section 5.13.3, page 94, step 5, discloses if the SCEF receives from the MME/SGSN a Cause value indicating that UE is temporarily not reachable due to power saving, the SCEF can buffer the non-IP data requested at step 3 based on the configuration).
3GPP does not explicitly disclose making a determination as to whether to deliver the data to the wireless device via the delivery procedure based on a power source status of a radio access network node associated with the wireless device, wherein the power source status indicates whether or not the radio access network node is operating with a primary power source or a secondary power source where the radio access network node is capable of transmitting data 
In analogous art, Eriksson discloses making a determination as to whether to deliver the data to the wireless device via the delivery procedure based on a power source status of a radio access network node associated with the wireless device, wherein the power source status indicates whether or not the radio access network node is operating with a primary power source or a secondary power source where the radio access network node is capable of transmitting data to the wireless device regardless of whether the radio access network node is operating with the primary power source or the secondary power source (Paragraphs 0037 and 0044 disclose in case only a few users are active and there is spare capacity in the downlink control region then one or several user equipment specific inactivity indicators can be transmitted inside the user equipment specific search spaces to help these user equipment to reduce the power consumption.  In case the communication system in which the methods are implemented allows it, it is possible to send dedicated inactivity indicators to all non-scheduled user equipment.  The scheduler 3 (if methods implemented in such device) can choose to distribute the dedicated non-activity indicators in e.g. a round robin fashion.  Alternatively the scheduler 3 can prioritize the energy consumption of specific terminals such as battery powered machine-to-machine devices or terminals associated with subscriptions paying extra for this energy saving feature.  It is also possible that the base station behavior depends on what type of power source it has.  In case a solar powered base station is running low on battery backup power it may choose to disable the inactivity transmissions until the battery charge level improves).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 3GPP and Eriksson to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, 3GPP discloses non-IP data delivery (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE).
3GPP does not explicitly disclose wherein making the determination as to whether to deliver the data to the wireless device via the data delivery procedure comprises: making the determination to not deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a secondary power source; and making the determination to deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a primary power source.
Eriksson further discloses wherein making the determination as to whether to deliver the 
making the determination to not deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a secondary power source (Paragraph 0044 discloses it is also possible that the base station behavior depends on what type of power source it has.  In case a solar powered base station is running low on battery backup power it may choose to disable the inactivity transmissions until the battery charge level improves); and
making the determination to deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a primary power source (Paragraph 0044 discloses it is also possible that the base station behavior depends on what type of power source it has.  In case a solar powered base station is running low on battery backup power it may choose to disable the inactivity transmissions until the battery charge level improves).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup of Eriksson with deciding to temporarily buffer non-up data for a UE for power saving of 3GPP was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eriksson.


Regarding claim 3, as applied to claim 1 above, 3GPP, as modified by Eriksson, further discloses refraining from delivering the data to the wireless device via the non-IP data delivery procedure if the determination is made to not deliver the data to the wireless device via the non-IP data delivery procedure (Figure 5.13.3-1 and section 5.13.3, page 94, step 5, discloses if the SCEF receives from the MME/SGSN a Cause value indicating that UE is temporarily not reachable due to power saving, the SCEF can buffer the non-IP data requested at step 3 based on the configuration); and
delivering the data to the wireless device via the non-IP data delivery procedure if the determination is made to deliver the data to the wireless device via the non-IP data delivery procedure (Figure 5.13.3-1 and section 5.13.3, pages 94 and 95, steps 6-8 disclose when the MME/SGSN detects that the UE is reachable (e.g. when coming out of PSM mode by performing TAU/RAU, when initiating MO communication etc.), or when the UE is about to become reachable (e.g. extended idle mode DRX cycle expiring, MME/SGSN anticipating MO communication pattern for the UE etc.), and the MME/SGSN has the Not Reachable for NIDD flag set, then the MME/SGSN sends a NIDD Submit Indication (User Identity) message towards the SCEF. If the data has not been purged, the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN.  The MME/SGSN pages the UE and delivers the non-IP data to the UE).

Regarding claim 4, as applied to claim 3 above, 3GPP, as modified by Eriksson, further discloses if the determination is made to not deliver the data to the wireless device via the non-IP data delivery procedure, sending a request to the exposure function for retransmission of the data (Figure 5.13.3-1 and section 5.13.3, pages 94 and 95, steps 6-8 disclose when the MME/SGSN detects that the UE is reachable (e.g. when coming out of PSM mode by performing TAU/RAU, when initiating MO communication etc.), or when the UE is about to become reachable (e.g. extended idle mode DRX cycle expiring, MME/SGSN anticipating MO communication pattern for the UE etc.), and the MME/SGSN has the Not Reachable for NIDD flag set, then the MME/SGSN sends a NIDD Submit Indication (User Identity) message towards the SCEF. If the data has not been purged, the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN.  The MME/SGSN pages the UE and delivers the non-IP data to the UE).

Regarding claim 8, as applied to claim 1 above, 3GPP discloses non-IP data delivery (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE).
3GPP does not explicitly disclose wherein making the determination as to whether to deliver the data to the wireless device via the data delivery procedure comprises making the determination as to whether to deliver the data to the wireless device via the data delivery procedure based on the power source status of the radio access network node associated with the wireless device and one or more additional criteria.
Eriksson further discloses wherein making the determination as to whether to deliver the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup and whether terminals are prioritized, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining choosing not to send transmissions to machine-to-machine devices when a base 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 3GPP and Eriksson to obtain the invention as specified in claim 8.

Regarding claim 9, as applied to claim 8 above, 3GPP discloses non-IP data delivery (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE).
3GPP does not explicitly disclose wherein the data delivery request comprises a priority indication that indicates a priority assigned to the data, and the one or more additional criteria comprise a criterion based on the priority indication.
Eriksson further discloses wherein the data delivery request comprises a priority indication that indicates a priority assigned to the data, and the one or more additional criteria comprise a criterion based on the priority indication (Paragraphs 0037 and 0044 disclose in case only a few users are active and there is spare capacity in the downlink control region then one or several user equipment specific inactivity indicators can be transmitted inside the user equipment specific search spaces to help these user equipment to reduce the power consumption.  In case the communication system in which the methods are implemented allows it, it is possible to send dedicated inactivity indicators to all non-scheduled user equipment.  The scheduler 3 (if methods implemented in such device) can choose to distribute the dedicated non-activity indicators in e.g. a round robin fashion.  Alternatively the scheduler 3 can prioritize the energy consumption of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup and whether terminals are prioritized, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup and whether terminals are prioritized of Eriksson with deciding to temporarily buffer non-up data for a UE for power saving of 3GPP was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eriksson.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 3GPP and Eriksson to obtain the invention as specified in claim 9.

Regarding claim 13, 3GPP discloses a network node for providing non-Internet Protocol, IP, data delivery in a wireless communication system (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE), characterized in that the network node comprises:

circuitry associated with the network interface (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE.  Figure 5.13.3-1 and section 5.13.3, pages 94 and 95, steps 6-8 disclose when the MME/SGSN detects that the UE is reachable (e.g. when coming out of PSM mode by performing TAU/RAU, when initiating MO communication etc.), or when the UE is about to become reachable (e.g. extended idle mode DRX cycle expiring, MME/SGSN anticipating MO communication pattern for the UE etc.), and the MME/SGSN has the Not Reachable for NIDD flag set, then the MME/SGSN sends a NIDD Submit Indication (User Identity) message towards the SCEF. If the data has not been purged, the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN.  The MME/SGSN pages the UE and delivers the non-IP data to the UE.  The MME inherently includes a non-transitory computer readable medium storing instructions executable by processing circuitry as it makes decisions and carries out actions based on the decisions) operable to:
receive, from an exposure function that exposes a core network to an application server, a 
make a determination as to whether to deliver the data to the wireless device via the non-IP data delivery procedure based on a power source status of the wireless device (Figure 5.13.3-1 and section 5.13.3, page 94, step 5, discloses if the SCEF receives from the MME/SGSN a Cause value indicating that UE is temporarily not reachable due to power saving, the SCEF can buffer the non-IP data requested at step 3 based on the configuration).
3GPP does not explicitly disclose make a determination as to whether to deliver the data to the wireless device via the data delivery procedure based on a power source status of a radio access network node associated with the wireless device, wherein the power source status indicates whether or not the radio access network node is operating with a primary power source or a secondary power source where the radio access network node is capable of transmitting data to the wireless device regardless of whether the radio access network node is operating with the primary power source or the secondary power source.
In analogous art, Eriksson discloses make a determination as to whether to deliver the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 3GPP and Eriksson to obtain the invention as specified in claim 13.

Regarding claim 14, as applied to claim 13 above, 3GPP discloses non-IP data delivery (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE).
3GPP does not explicitly disclose wherein, in order to make the determination as to whether to deliver the data to the wireless device via the data delivery procedure, the circuitry is further operable to:
make the determination to not deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a secondary power source; and make the determination to deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a primary power source.
Eriksson further discloses wherein, in order to make the determination as to whether to deliver the data to the wireless device via the data delivery procedure, the circuitry is further operable to:

make the determination to deliver the data to the wireless device via the data delivery procedure if the power source status of the radio access network node is that the radio access network node is using a primary power source (Paragraph 0044 discloses it is also possible that the base station behavior depends on what type of power source it has.  In case a solar powered base station is running low on battery backup power it may choose to disable the inactivity transmissions until the battery charge level improves).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup of Eriksson with deciding to temporarily buffer non-up data for a UE for power saving of 3GPP was within the ordinary ability of one of ordinary skill in the art based on the teachings of Eriksson.
Therefore, it would have been obvious before the effective filing date of the claimed 

Regarding claim 15, as applied to claim 13 above, 3GPP, as modified by Eriksson, further discloses wherein the circuitry is further operable to:
refrain from delivering the data to the wireless device via the non-IP data delivery procedure if the determination is made to not deliver the data to the wireless device via the non-IP data delivery procedure (Figure 5.13.3-1 and section 5.13.3, page 94, step 5, discloses if the SCEF receives from the MME/SGSN a Cause value indicating that UE is temporarily not reachable due to power saving, the SCEF can buffer the non-IP data requested at step 3 based on the configuration); and
deliver the data to the wireless device via the non-IP data delivery procedure if the determination is made to deliver the data to the wireless device via the non-IP data delivery procedure (Figure 5.13.3-1 and section 5.13.3, pages 94 and 95, steps 6-8 disclose when the MME/SGSN detects that the UE is reachable (e.g. when coming out of PSM mode by performing TAU/RAU, when initiating MO communication etc.), or when the UE is about to become reachable (e.g. extended idle mode DRX cycle expiring, MME/SGSN anticipating MO communication pattern for the UE etc.), and the MME/SGSN has the Not Reachable for NIDD flag set, then the MME/SGSN sends a NIDD Submit Indication (User Identity) message towards the SCEF. If the data has not been purged, the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN.  The MME/SGSN pages the UE and delivers the non-IP data to the UE).

Regarding claim 16, as applied to claim 15 above, 3GPP, as modified by Eriksson, further discloses wherein the circuitry is further operable to, if the determination is made to not deliver the data to the wireless device via the non-IP data delivery procedure, send a request to the exposure function for retransmission of the data (Figure 5.13.3-1 and section 5.13.3, pages 94 and 95, steps 6-8 disclose when the MME/SGSN detects that the UE is reachable (e.g. when coming out of PSM mode by performing TAU/RAU, when initiating MO communication etc.), or when the UE is about to become reachable (e.g. extended idle mode DRX cycle expiring, MME/SGSN anticipating MO communication pattern for the UE etc.), and the MME/SGSN has the Not Reachable for NIDD flag set, then the MME/SGSN sends a NIDD Submit Indication (User Identity) message towards the SCEF. If the data has not been purged, the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN.  The MME/SGSN pages the UE and delivers the non-IP data to the UE).

Regarding claim 20, as applied to claim 13 above, 3GPP discloses non-IP data delivery (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE).
3GPP does not explicitly disclose wherein the circuitry is further operable to make the determination as to whether to deliver the data to the wireless device via the data delivery procedure based on the power source status of the radio access network node associated with the wireless device and one or more additional criteria.
Eriksson further discloses wherein the circuitry is further operable to make the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup and whether terminals are prioritized, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup and whether terminals are prioritized of Eriksson with deciding to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 3GPP and Eriksson to obtain the invention as specified in claim 20.

Regarding claim 23, 3GPP discloses a non-transitory computer readable medium storing instructions executable by processing circuitry of a network node (Figure 5.13.3-1 and section 5.13.3, page 95, step 8, discloses the MME/SGSN pages the UE and delivers the non-IP data to the UE.  Figure 5.13.3-1 and section 5.13.3, pages 94 and 95, steps 6-8 disclose when the MME/SGSN detects that the UE is reachable (e.g. when coming out of PSM mode by performing TAU/RAU, when initiating MO communication etc.), or when the UE is about to become reachable (e.g. extended idle mode DRX cycle expiring, MME/SGSN anticipating MO communication pattern for the UE etc.), and the MME/SGSN has the Not Reachable for NIDD flag set, then the MME/SGSN sends a NIDD Submit Indication (User Identity) message towards the SCEF. If the data has not been purged, the SCEF sends a NIDD Submit Request (User Identity, EPS Bearer ID, SCEF ID, non-IP data, SCEF Wait Time, Maximum Re-transmission time) message toward the MME/SGSN.  The MME/SGSN pages the UE and delivers the non-IP data to the UE.  The MME inherently includes a non-transitory computer readable medium storing instructions executable by processing circuitry as it makes decisions and carries out actions based on the decisions) whereby the network node is operable to:
receive, from an exposure function that exposes a core network to an application server, a non-IP data delivery request comprising data from the application server to be delivered to a 
making a determination as to whether to deliver the data to the wireless device via the non-IP data delivery procedure based on a power source status of the wireless device  (Figure 5.13.3-1 and section 5.13.3, page 94, step 5, discloses if the SCEF receives from the MME/SGSN a Cause value indicating that UE is temporarily not reachable due to power saving, the SCEF can buffer the non-IP data requested at step 3 based on the configuration).
3GPP does not explicitly disclose making a determination as to whether to deliver the data to the wireless device via the data delivery procedure based on a power source status of a radio access network node associated with the wireless device, wherein the power source status indicates whether or not the radio access network node is operating with a primary power source or a secondary power source where the radio access network node is capable of transmitting data to the wireless device regardless of whether the radio access network node is operating with the primary power source or the secondary power source.
In analogous art, Eriksson discloses making a determination as to whether to deliver the data to the wireless device via the data delivery procedure based on a power source status of a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate choosing not to send transmissions to machine-to-machine devices when a base station is on battery backup, as described in Eriksson, with deciding to temporarily buffer non-up data for a UE for power saving, as described in 3GPP, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining choosing not to send 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of 3GPP and Eriksson to obtain the invention as specified in claim 23.
Allowable Subject Matter
Claims 5-7, 10, 17-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an Examiner’s statement of reasons for potential allowance:
Considering claims 5 and 17, the best prior art found during the prosecution of the present application, 3GPP and Eriksson, fails to disclose, teach, or suggest the limitations of wherein the request for retransmission of the data comprises an indication of a reason for the request for retransmission, the reason being that the radio access network node associated with the wireless device is operating on a secondary power source in combination with all of the other limitations in claims 5 and 17.
Considering claims 6 and 18, the best prior art found during the prosecution of the present application, 3GPP and Eriksson, fails to disclose, teach, or suggest the limitations of receiving, from the radio access network node, a power source status indication that is indicative of a power source status of the radio access network node; and storing  the power source status 
Considering claims 7 and 19, the best prior art found during the prosecution of the present application, 3GPP and Eriksson, fails to disclose, teach, or suggest the limitations of upon receiving the non-IP data delivery request: sending a request to the radio access network node associated with the wireless device for information comprising a power source status indication that is indicative of a power source status of the radio access network node; and receiving the power source status indication from the radio access network node; wherein making the determination as to whether to deliver the data to the wireless device via the non-IP data delivery procedure comprises making the determination as to whether to deliver the data to the wireless device via the non-IP data delivery procedure based on the received power source status indication in combination with all of the other limitations in claims 7 and 19.
Considering claims 10 and 21, the best prior art found during the prosecution of the present application, 3GPP and Eriksson, fails to disclose, teach, or suggest the limitations of wherein the non-IP data delivery request comprises an override indication, and the one or more additional criteria comprise a criterion that the data is to be delivered if the override indication is set regardless of the power source status of the radio access network node in combination with all of the other limitations in claims 10 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's 
Arai (U.S. Patent No. 6,229,985 B1) discloses a communication apparatus;
Loh (U.S. Patent Application Publication No. 2009/0117852 A1) discloses systems and methods for maintaining base stations in wireless networks;
Bienas et al. (U.S. Patent Application Publication No. 2012/0082099 A1) discloses radio base stations, mobile radio terminals, methods for controlling a radio base station, and methods for controlling a mobile radio terminal;
Kotecha et al. (U.S. Patent Application Publication No. 2012/0163265 A1) discloses autonomous network access congestion and collision control;
Murakami et al. (U.S. Patent Application Publication No. 2013/0012212 A1) discloses a neighboring cell processing device, wireless base station device, neighboring cell processing method and data structure;
Kim et al. (U.S. Patent Application Publication No. 2015/0341803 A1) discloses a method for measuring subband in wireless communication system, and apparatus therefor;
Bishop (U.S. Patent Application Publication No. 2016/0043814 A1) discloses method and unit of monitoring operational status of a plurality of base station sites in a wireless telecommunication network;
Landais et al. (U.S. Patent Application Publication No. 2018/0368202 A1) discloses support of mobile-terminated data delivery service towards a user equipment using extended idle mode DRX;
Azizi et al. (U.S. Patent Application Publication No. 2019/0364492 A1) discloses methods and devices for radio communications; and
Dupree et al. (U.S. Patent Application Publication No. 2020/0379548 A1) discloses 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642